United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Southeastern, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1335
Issued: January 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 1, 2017 appellant, through counsel, filed a timely appeal from a December 9,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 28, 2016.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
prior Board decisions are incorporated herein by reference. The relevant facts are as follows.
Appellant filed an occupational disease claim (Form CA-2) on December 12, 2008
alleging injury as a result of repetitive activity in her federal employment as a mail processing
clerk. OWCP accepted the claim for bilateral flexor tenosynovitis, right tunnel radial
neuropathy, right ulnar neuropathy, right carpal tunnel median neuropathy, left upper extremity
overuse syndrome, and cervical strain. Appellant received intermittent wage-loss benefits on the
supplemental rolls commencing February 14, 2009.
As of October 1, 2009 appellant was working four hours per day. The record indicates
that on September 4, 2010 she was offered and she accepted a full-time, light-duty position. As
of October 25, 2010 appellant began intermittently working less than eight hours per day and
claimed compensation for the remaining hours.4 OWCP paid her compensation for wage loss for
the claimed hours.
Appellant stopped work on December 6, 2012. OWCP referred appellant for a second
opinion examination by Dr. Robert Smith, a Board-certified orthopedic surgeon. In a report
dated February 21, 2014, Dr. Smith, provided a history of injury and results on physical
examination. He reported that appellant had a relatively benign orthopedic examination, with no
specific adverse soft tissue abnormalities or specific and focal neurological deficits. Dr. Smith
opined that she was certainly capable of returning to full-time employment. He further wrote
that there was no requirement for any future medical treatment related to this claim such as
physical therapy, acupuncture, surgery, or injections.
The record indicates that on February 10, 2014, the employing establishment offered
appellant a light-duty job as a sales solution team member. The position was a full-time
sedentary position that involved light data entry and telephone duties. The effective date of the
offer was March 13, 2014.

3

Docket No. 08-1136 (issued May 20, 2009) (the Board set aside October 1 and March 7, 2007 decisions denying
appellant’s claim for a schedule award, and remanded the case for further development on the issue of permanent
impairment); Docket No. 11-0287 (issued August 19, 2011) (the Board affirmed the denial of appellant’s claim for a
recurrence of disability commencing September 23, 2009); Docket No. 13-0882 (issued August 23, 2013) (the
Board set aside a November 6, 2012 decision and remanded the case for further development to determine whether
OWCP had properly found an overpayment of compensation based upon appellant’s pay rate).
4
The compensation claimed generally was 1.5 hours per day, although appellant’s work hours varied and
intermittently she worked eight hours and did not claim compensation.

2

In a report dated March 10, 2014, Dr. Scott Fried, an osteopath, provided results on
examination. He indicated that appellant still had employment-related residuals. Dr. Fried wrote
that appellant would like to try the modified job, but he would prefer that it begin as a part-time
position.
Appellant returned to full-time, light-duty work on March 12, 2014. She continued to
receive wage-loss compensation for partial disability on the supplemental rolls based upon an
informal loss of wage-earning determination.
By letter dated April 3, 2014, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits. It indicated that Dr. Smith had opined that
employment-related residuals had ceased, and this represented the weight of the medical
evidence. OWCP afforded appellant 30 days to submit additional evidence or argument.
On April 16, 2014 counsel submitted a letter arguing that the proposed termination was
inappropriate. He asserted that there was a conflict in the medical evidence between Dr. Fried
and Dr. Smith.
OWCP determined that there was a conflict in the medical evidence as to whether
appellant continued to have residuals of an employment-related condition. Appellant was
referred to Dr. Andrew Sattel, a Board-certified orthopedic surgeon. In a report dated July 8,
2015, Dr. Sattel opined that appellant was best suited for light-duty work. He wrote that no
additional diagnostic workup or physical therapy was indicated. Dr. Sattel noted mild findings
for carpal tunnel, but no surgery was warranted.
By decision dated September 17, 2015, OWCP denied authorization for a nerve block for
the right upper extremity. It found the weight of the evidence did not support the proposed
treatment as necessary. On September 28, 2015 appellant, through counsel, requested a hearing
before an OWCP hearing representative.
By letter dated September 18, 2015, OWCP advised appellant that it proposed to
terminate authorization for physical therapy. It found the medical evidence of record did not
establish the need for continuing physical therapy.
Appellant no longer received wage-loss compensation benefits on the supplemental rolls
as of October 9, 2015. OWCP noted that appellant no longer had a loss of wage-earning
capacity as she had earnings as a caregiver in addition to her federal employment earnings.
In a decision dated October 19, 2015, OWCP terminated authorization for physical
therapy. It found the weight of the medical evidence rested with Dr. Sattel.
On October 22, 2015 appellant, through counsel, requested a hearing before an OWCP
hearing representative. A hearing was held on January 19, 2016, with respect to both the denial
of authorization for a medical procedure, as well as termination of authorization for physical
therapy.
By decision dated March 31, 2016, the hearing representative set aside the September 17
and October 19, 2015 decisions. She found there was inadequate evidence of record to establish
3

that Dr. Sattel had been properly selected as a referee physician to resolve the conflict of medical
opinion. The case was remanded to OWCP.
On remand OWCP selected Dr. Noubar Didizian, a Board-certified orthopedic surgeon,
as a referee physician. In a report dated June 14, 2016, Dr. Didizian reviewed the statement of
accepted facts, provided a history and results on examination. He also reviewed medical records.
Dr. Didizian reported that wrist examination revealed no evidence of flexor or extensor
tenosynovitis, and Tinel’s test was negative. He found there was no evidence of right radial
neuropathy, or cervical strain. As to carpal tunnel syndrome, Dr. Didizian opined the
examination was normal, and appellant’s right carpal tunnel median neuropathy had resolved.
He further opined that a diagnosis of left upper extremity overuse syndrome had resolved, and
there was no evidence of right ulnar neuropathy or brachial plexopathy. Dr. Didizian opined that
appellant was capable of returning to full-time work with no restrictions.
By decision dated June 28, 2016, OWCP terminated appellant’s wage-loss compensation
and medical benefits. It found that the special weight of the medical evidence was represented
by Dr. Didizian.
On July 11, 2016 counsel requested a hearing before an OWCP hearing representative. A
hearing was held on October 13, 2016. Counsel argued that OWCP should have issued a
pretermination notice prior to terminating compensation on June 28, 2016.
By decision dated December 9, 2016, OWCP’s hearing representative affirmed the
June 28, 2016 termination decision. She found that OWCP did not have to issue a new
pretermination notice, and Dr. Didizian represented the special weight of the medical evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his or her employment, OWCP may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.5
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.6 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.7

5

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

6

5 U.S.C. § 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

7

R.C., 58 ECAB 238 (2006).

4

In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits on June 28, 2016. Appellant’s 2008 occupational disease
claim was accepted for bilateral flexor tenosynovitis, right tunnel radial neuropathy, right ulnar
neuropathy, right carpel tunnel median neuropathy, left upper extremity overuse syndrome, and
cervical strain.
On February 21, 2014 appellant was seen by Dr. Smith, an OWCP second opinion
physician. He reported that appellant had no specific soft tissue or neurological deficits and
could return to full-time work. Thereafter on February 10, 2014 the employing establishment
offered appellant a full-time, light-duty position. Appellant accepted this position and returned
to work on March 12, 2014. Her treating physician, Dr. Fried opined, however, that appellant
should begin work on a part-time basis.
OWCP initially issued a notice of proposed termination of appellant’s wage-loss
compensation and medical benefits on April 3, 2014. However, based upon counsel’s argument
that a conflict existed in the medical opinion evidence between Dr. Smith and Dr. Fried, OWCP
referred appellant to Dr. Sattel for an impartial medical evaluation. After OWCP denied
authorization for a right upper extremity nerve block and terminated authorization for physical
therapy, appellant requested a hearing before an OWCP hearing representative on
October 22 2015. OWCP’s hearing representative, however, found on March 31, 2016 that
Dr. Sattel had not been properly selected as a referee physician to resolve the conflict of medical
opinion. The case was remanded for a new impartial medical evaluation. OWCP referred
appellant, a SOAF, and a list of specific questions to Dr. Didizian to resolve the conflict of
medical opinion evidence.
In a report dated June 14, 2016, Dr. Didizian reviewed appellant’s history of injury. He
performed a physical examination and determined examination of appellant’s wrists revealed no
evidence of flexor or extensor tenosynovitis. Dr. Didizian also found no objective evidence of
right radial neuropathy, or cervical strain. Appellant’s Tinel’s test was negative, and the
remainder of his examination for carpal tunnel syndrome and median neuropathy was within
normal limits. Dr. Didizian also noted that appellant’s left upper extremity overuse syndrome
had resolved. He, therefore, concluded that all of appellant’s accepted conditions had resolved.
The Board finds that his report was based on a proper factual background, included
detailed findings on physical examination, and offered a clear opinion that appellant’s
employment-related residuals and disability had resolved. Dr. Didizian’s report was well
reasoned and is entitled the special weight accorded to an impartial medical examiner and
8

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

constitutes the special weight of the medical evidence. Therefore, OWCP met its burden of
proof to terminate appellant’s wage-loss compensation and medical benefits.9
On appeal counsel argues that OWCP should have issued another notice of proposed
termination prior to terminating benefits on June 28, 2016.
In this case OWCP had previously issued a pre-termination notice dated April 3, 2014.
The hearing representative, in affirming the June 28, 2016 decision, found that OWCP did not
have to issue a new pretermination notice, citing OWCP’s procedures. The procedure manual
section cited by the hearing representative discusses the situation where a pretermination notice
has been issued, but further development of the evidence is subsequently undertaken.10 It notes
that a claims examiner should write a letter explaining to appellant the additional development,
and an explanation that such development may result in termination of benefits. The hearing
representative found that “should” is discretionary, and since “no second notice of proposed
action” is required under the procedure manual or regulations, OWCP properly followed its
procedures.11
OWCP regulations at 10.541(b) provides that, if additional development of the evidence
is undertaken following a notice of proposed termination of compensation, it does not provide
another notice of proposed action. It “will either continue payment or issue a decision consistent
with its prior notice.”12 The Board, therefore, finds that OWCP properly terminated appellant’s
wage-loss compensation and medical benefits, effective June 28, 2016.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 28, 2016.

9

See M.P., Docket No. 17-0459 (issued July 12, 2017).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.7(e)(4) (February 2013).

Id. provides: “An explanation should be provided that development may result in final termination of benefits
with no second notice of proposed action,” citing 20 C.F.R. § 10.541(b).
11

12

20 C.F.R. § 10.541(b).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2016 is affirmed.
Issued: January 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

